 In the Matter of PILLSBURY MILLS, INC., EMPLOYERandPLUMBERSLOCAL UNIONNo. 15, UNITEDASSOCIATION OF JOURNEYMEN ANDAPPRENTICESOF THEPLUMBING AND PIPE FITTING INDUSTRY OFTHE UNITED STATES ANDCANADA, A. F.OF L., PETITIONERCase No. 18-RC-794.-Decided November 20, 1950DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Clarence A. Meter, hearingofficer.The hearing officer's rulings`- made at the healing are freefrom prejudicial error and are hereby affirmed'.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The - Employer contends that an existing collective bargaining con-tract is a bar to the present petition in which the Petitioner seeks tosever a unit of plumbers and steam fitters from a production andmaintenance unit at the Employer's Minneapolis plant.The Employer has a number of plants located in different partsof the United States.For a number of years it has bargained withAmerican Federation of Grain Millers, AFL, herein called the GrainMillers, for production and maintenance employees in those of itsplants which have selected the Grain Millers as their representative.The practice has been to negotiate master contracts which establishcertain uniform conditions for all plants, supplemented by agreements'The Employer'smotion to dismiss the petition on the ground,among others, that anexistingcontractis a bar to this proceeding,is granted for the reasons set forth in para-graph numbered 3, below.92 NLRB No. 47.172 PILLSBURY MILLS, INC.173at the plant level which make provision for local conditions.Amongthe plants covered by this arrangement is the Minneapolis plant ofthe Employer, which is alone involved in this proceeding.On November 8, 1948, the Employer and the Grain Millers signeda master contract effective to July 1, 1950, and from year to yearthereafter unless terminated by either party on 60 days' notice beforeany anniversary date.The contract provided that:An appendix specifying plant departments, classifications ofemployment, rates of pay, the application of seniority, and suchother provisions as may be mutually desirable and necessary butnot in contradiction to the terms of this Agreement, shall benegotiated by the Company and the Union's Plant NegotiatingCommittee and made a part hereof.Pursuant to this provision, the Employer and the Minneapolis PlantNegotiating Committee negotiated an appendix or supplemental agree-ment which prescribed wage rates, shift differentials, and a numberof other local conditions of employment.The appendix also containeda duration clause similar to that in the master contract.On April 6, 1950, approximately 3 months before the termination,date of the 1948 master agreement, the contracting parties signed anew master contract effective from March 1, 1950, to April 1, 1952.The new agreement provides :70.As of the date of execution hereof, this agreement shallsupersede and replace all previous National and Master Agree-ments between the parties hereto . . . provided, that all Supple-mental Agreements covering classifications and rates of pay at-tached to and provided for under such National or Master Agree-ments shall continue according to their own terms and shallbecome part of this Agreement.2.This Master Agreement and the present Supplemental Agree-ment or any- Supplemental Agreements hereafter negotiated inaccordance with paragraph 9,2 shall be considered the collectivebargaining Agreement between the parties... .At least 60 days before July 1, 1950, Grain Millers Local 1, which wasthe signatory to the 1948 appendix or supplementary agreement, servednotice of a desire to reopen the appendix as permitted by its terms.2 Paragraph 9 provides:Supplemental agreements between the parties, which must be executed,shallspecifyplant departments, classification of employment, and rates of pay, andshallprovidefor thelocalapplication of seniority.Supplemental Agreements may also includesuch additional provisions of a local character, not provided for in this Master Agree-ment . . . No provision of a Supplemental Agreement can be in contradiction heretoor in conflict herewith.929979-51-vol. 92-13 174DECISIONS OF' NATIONAL LABOR RELATIONS BOARDAfter negotiation the Employer and Local 1 signed a new supple-mentary agreement about August 2, 1950. This supplement was madeeffective from July 1, 1950, to July 1, 1952.Except for a change inwage rates, it made little alteration in the previous supplementaryagreement.Meanwhile, on July 14, 1950, after the signing of the 1950 masteragreement and the termination date of the 1948 master agreement,but before the signing of the 1950 supplementary agreement, thePetitioner made its initial claim of representation and filed the presentpetition.The Petitioner contends that the 1950 master agreement is not, a bar.because : (1) it attempted to extend prematurely the term of the 1948agreement; and (2) it was incomplete without the supplementaryagreement, which was not signed until after the Petitioner filed itspetition.We find no merit in either of these contentions : (1) although the1950 master agreement was signed and became effective before thetermination date of the 1948 contract, the Petitioner did not make itsown claim to representation until after the automatic renewal, orMillB,3date of the 1948 agreement.Under the holding of the Board intheNorthwestern Publishing Companycase,4 the "premature exten-sion" doctrine does not apply to such a situation.(2)The 1950 master agreement is a 13-page document containing75 clauses settling such terms and conditions of employment as hoursof work, holiday and overtime pay provisions, seniority, vacations,grievance procedure, retirement, and various insurance benefits.It isthus much more than a mere recognition agreement. On the contrary,it is the basic agreement between the parties with the supplementmerely filling out its terms as provided in both the master and thesupplemental agreenlents.5Under such circumstances, the master con-tract alone is to be considered in determining whether the Petitionersrival claim of representation was timely made.6 The Petitioner's claimwas made too late to prevent the 1950 master agreement from being abar.Accordingly, we shall dismiss the petition.ORDERIT ISHEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.3Mill Is, Inc.,40 NLRB 3.4 6.4 71 NLRB 167:GreenvilleFinishing Company, Inc.. 71NLRB 436.5The 1950 supplement provides : "This [Supplemental] Agreement is to be attac?^.ed toand be a part of the Master Agreement," and "In accordance with theterms and provisionsof Section II of the Master Agreement dated March 1, 1950, the followwing`wagebe effective. . . .6Cf.M. P. Moller, Inc.,56 NLRB 16.